DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 3 and Species A in the reply filed on 9/7/2021 is acknowledged.
Claims 4, 6, and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 1-2/Species B, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Sugiura (US 2019/0084303 A1).
Regarding claim 1:
	Sugiura discloses a liquid ejection head comprising:
	a supply manifold (supply manifold 126) including a supply port (inflow port 128) through which liquid is supplied from an exterior (paragraph 86 & Figs. 6, 7B);
	a return manifold (feedback manifold 127) including a return port (outflow port 129) through which liquid is discharged to the exterior (paragraph 89 & Figs. 6, 7B); and
	a plurality of individual channels (108) each connected, at an upstream end thereof, to the supply manifold (Figs. 6, 7A) and, at a downstream end thereof, to the return manifold (Figs. 6, 7A), each of the individual channels communicating with a corresponding one of nozzles (125) arranged in an array on a nozzle surface (Figs. 6, 7A),
	wherein the supply manifold and the return manifold extend in an extending direction (“conveyance direction”) along the array of the nozzles (Fig. 6), and
	wherein the return manifold includes:
		a lower portion (e.g. the portion formed in plates 117-118) located below the supply manifold to overlap the supply manifold in plan view orthogonal to the nozzle surface (Figs. 6, 7B); and

Regarding claim 2:
	Sugiura discloses all the limitations of claim 1, and also that the standing portion has a width (W23) greater than a width of the end of the supply manifold in a direction orthogonal to the extending direction (paragraph 88 & Figs. 6, 8).
Regarding claim 3:
	Sugiura discloses all the limitations of claim 1, and also that the supply manifold and the return manifold define an air layer (damper chamber139) therebetween (paragraph 98 & Figs. 7-8).
Regarding claim 7:
	Sugiua discloses all the limitations of claim 1, and also that the return port is located at at least one of opposite ends of the return manifold in the extending direction (Fig. 6).
Regarding claim 12:
	Sugiura discloses all the limitations of claim 1, and also that at least a portion of the supply port and at least a portion of the return port overlap each other when viewed in the extending direction (Figs. 6, 7B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siguira (US 2019/0084303 A1) in view of Whitlow et al. (US 5574486).
Regarding claim 5:
	Sugiura discloses all the limitations of claim 1, and also that the plurality of individual channels are formed in plates (paragraph & Figs. 7-8).
	Sugiura does not expressly disclose that the plates are metallic.
	However, Whitlow et al. disclose a liquid ejection head formed using a plurality of plates (60-76), the plates preferably formed of metal to facilitate manufacture (col. 7, line 66 – col. 8, line 2 & Fig. 2).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to form Sugiura’s liquid ejection head using metallic plates, as suggested by Whitlow et al.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2019/0084303 A1) in view of Machida et al. (JP 2019181707).
Regarding claim 8 (as best understood):
	Sugiura discloses all the limitations of claim 1, but does not expressly disclose that supply ports are located at each of opposite ends of the supply manifold in the extending direction.
However, Machida et al. disclose a liquid ejection head in which supply ports (supply communication paths 2a) are located at each of opposite ends of a supply manifold (common supply flow path 22) in an extending direction (Fig. 4), so as to minimize the flow velocity differences along the supply manifold.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize supply ports at opposite ends of Sugiura’s supply manifold, such as taught by Machida et al.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 2019/0084303 A1) in view of Bansyo (US 2009/0213163 A1).
Regarding claims 13-14:
	Sugiura discloses all the limitations of claim 1, and also that the liquid ejection head is comprised in a liquid ejection apparatus (Fig. 1).
Sugiura does not expressly disclose that the liquid ejection apparatus comprises a thermistor and/or heater disposed upstream of the liquid ejection head.
However, Bansyo discloses a liquid ejection apparatus comprising a heater (heater 20a) disposed upstream of a thermistor (15: Fig. 1) and configured to heat liquid (paragraph 49), and the thermistor being disposed upstream of a liquid ejection head (Fig. 1) and configured to detect a temperature of liquid (paragraph 45).  Bansyo teaches that such a configuration allows returned ink to reach a temperature suitable for printing (paragraphs 6, 12, 16-18).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a heater and thermistor, such as those disclosed by Bansyo, into Sugiura’s liquid ejection apparatus.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853